24. European Year for Combating Poverty and Social Exclusion (
Before the vote:
Mr President, ladies and gentlemen, we have reached an agreement with the Council and the Commission concerning Amendments 37 and 52. The compromise refers respectively to the financing of small non-governmental organisations and the maximum level of financing of NGOs. The Commission and the Council have agreed to include a statement with the first-reading agreement and I would like to ask the Commissioner, whom I do not see here, but he made the declaration last night during the discussion; he presented the statement included with the agreement... I do not know if there is anyone here who wants to present the agreement on behalf of the Commission. In any case, I would like to ask my colleagues, provided that they agree with this statement, to vote in favour of the report so that we can proceed with the first reading vote.